DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation "the multiple quantum well" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 should depend upon claim 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clerk et al. (10,725,131) in view of He et al., “Photonic topological insulator with broken time-reversal symmetry.”, Proceedings of the National Academy of Sciences, 113(18), 4924-4928, 2016.

Regarding claim 1, Clerk et al. disclose: a nonreciprocal topological cavity that is optically pumped by a laser (170) (Fig. 1A, col 2, lines 64-65, col 5, line 65 to col 6, line 18 and 53-55); and an optical waveguide (amplification edge 202) arranged to receive light extracted from the topological cavity (Figs. 1A and 1C, col 7, lines 1-10).
Clerk et al. do not disclose: nonreciprocal lasing; a magnetic material arranged to interact with the topological cavity; upon breaking of time-reversal symmetry in the topological cavity.
He et al. disclose: a magnetic material arranged to interact with the topological cavity to break time-reversal symmetry in the topological cavity (Tellegen magnetoelectric coupling breaks bosonic time-reversal symmetry) (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clerk by using a magnetic material arranged to interact with the topological cavity to break time-reversal symmetry in the topological cavity in order to obtain helical edge states protected by fermionic-like pseudo time-reversal symmetry. The device as modified disclose: nonreciprocal lasing.

Regarding claim 2, Clerk as modified disclose: wherein the magnetic material is configured to break the time-reversal symmetry in the topological cavity upon application thereto of an external magnetic field (Tellegen magnetoelectric coupling breaks bosonic time-reversal symmetry) (He, Abstract).

Regarding claim 3, Clerk as modified disclose: wherein the topological cavity is configured to emit light upon being optically pumped (optically pumped by pump laser 170) (Fig. 1A, col 2, lines 64-65, col 5, line 65 to col 6, line 18 and 53-55).

Regarding claim 13, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clerk et al. (10,725,131) in view of He et al., “Photonic topological insulator with broken time-reversal symmetry.”, Proceedings of the National Academy of Sciences, 113(18), 4924-4928, 2016 and Meunier et al. (4,793,872).

Regarding claim 11, Clerk as modified do not disclose: wherein the magnetic material is a garnet-based magnetic material.
Meunier et al. disclose: magnetic material is Yttrium Iron Garnet (YIG) (col 3, lines 52-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clerk as modified by forming the magnetic material using Yttrium Iron Garnet (YIG) because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser device comprising a magnetic material arranged to interact with the topological cavity.

Regarding claim 12, Clerk as modified disclose: wherein the garnet-based magnetic material includes Yttrium Iron Garnet (YIG) (see the rejection of claim 11).


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the topological cavity is configured to emit light upon being electrically pumped.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the topological cavity includes a multiple quantum well (MQW) structure.”
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the topological cavity includes first and second photonic crystals having topological invariants.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alameh et al. (8,102,588).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828